EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Anderson and Mark Ropella on 19 January 2021.

The application has been amended as follows: 
In the Claims (filed 01 September 2020): 

Claim 1 now reads as follows: 
1. 	A lateral spinal interbody implant comprising: 
a first cage section comprising:
a first plate having a first lateral side, a second lateral side, an interior surface and an exterior surface, 
a first central opening extending entirely through the first plate through the interior and exterior surfaces of the first plate, 
a plurality of arced apertures extending entirely through the first plate through the interior and exterior surfaces of the first plate, the plurality of arced apertures comprising a first arced aperture and a second arced aperture, the first arced aperture fully enclosed by a continuous periphery disposed at least partially between the first central opening and the first lateral side of the first plate, and the second arced aperture fully enclosed by a continuous periphery disposed at least partially between the first central opening and the second lateral side of the first plate, wherein each of 
a second cage section comprising: 
a second plate having a first lateral side, a second lateral side, an interior surface and an exterior surface, 
a second central opening extending entirely through the second plate through the interior and exterior surfaces of the second plate, wherein the second central opening is surrounded by an inward facing surface, and
a plurality of arced protrusions complementary to the plurality of arced apertures of the first cage section, the plurality of arced protrusions comprising a first arced protrusion and a second arced protrusion, the first arced protrusion at least partially disposed between the second central opening and the first lateral side of the second plate, the second arced protrusion at least partially disposed between the second central opening and the second lateral side of the second plate, wherein each of the plurality of arced protrusions is elongate along a length of the second central opening and forms an extension of the inward facing surface to share a common arc with the second central opening; and
an expander configured to engage the first cage section and the second cage section; 
wherein the first and second cage sections are received together such that the plurality of arced protrusions of the second cage section are received by the plurality of arced apertures of the first cage section to create an interbody cage; 
wherein the interbody cage defines first and second dovetail grooves configured to receive at least a portion of the expander thereby determining a height of the implant.



2. 	The lateral spinal interbody implant of claim 1, wherein: 
the first cage section has a first lateral side slot, and a second lateral side slot; 
the second cage section has a first lateral side slot, and a second lateral side slot; and
the first lateral side slot of the first cage section and the first lateral side slot of the second cage section form the first dovetail groove along a first lateral length of the interbody cage, and the second lateral side slot of the first cage section and the second lateral side slot of the second cage section form the second dovetail groove along a second lateral length of the interbody cage; and
the expander includes an end, a first leg extending from the end and defining a first proximal end adjacent a first side of the end and a first distal end, and a second leg extending from the end and defining a second proximal end adjacent a second side of the end and a second distal end, the reception of the first leg in the first dovetail groove of the interbody cage and of the second leg in the second dovetail groove of the interbody cage adjusting the height of the implant in correspondence to heights of the first and second legs.

Claim 11 now reads as follows: 
11.    	A lateral spinal interbody implant comprising: 
a first cage section comprising: 
a first outer end, 
a second outer end opposite the first outer end, 
an interior surface, 
an exterior surface opposite the interior surface, 
a first lateral side having a first lateral side slot extending substantially an entire length of the first cage section between the first outer end and the second outer end, 

a first central opening extending through the interior and exterior surfaces of the first cage section and surrounded by the first outer end, the second outer end, the first lateral side, and the second lateral side, and 
a plurality of arced apertures disposed through the interior and exterior surfaces of the first cage section and spaced about and substantially near the perimeter of the first central opening of the first cage section, wherein each of the plurality of arced apertures is elongate along a length of the first central opening and curves at least partially around the first central opening;
a second cage section comprising: 
a third outer end, 
a fourth outer end, 
an interior surface, 
an exterior surface opposite the interior surface, 
a third lateral side having a third lateral side slot extending substantially an entire length of the second cage section between the third outer end and the fourth outer end, 
a fourth lateral side having a fourth lateral side slot extending substantially the entire length of the second cage section between the third outer end and the fourth outer end, 
a second central opening extending through the interior and exterior surfaces of the second cage section and surrounded by the third outer end, the fourth outer end, the third lateral side, and the fourth lateral side, and wherein the second central opening is surrounded by an inward facing surface, and

the plurality of arced apertures of the first cage section receive the plurality of arced protrusions of the second cage section;
the first lateral side slot of the first cage section and the third lateral side slot of the second cage section form a first dovetail channel; and
the second lateral side slot of the first cage section and the fourth lateral side slot of the second cage section form a second dovetail channel; and 
an expander comprising: 
an end,
a first leg extending from the end and defining a first proximal end adjacent a first side of the end and a first distal end, and
a second leg extending from the end and defining a second proximal end adjacent a second side of the end and a second distal end, wherein the first leg is configured to be received by the first dovetail channel and the second leg is configured to be received by the second dovetail channel, thereby causing a height of the lateral spinal interbody implant to increase in correspondence to heights of the first and second legs of the expander.


In Claim 20 / ll. 3: “central opening” now reads “first central opening” 


22. 	An interbody implant for being implanted in a space between adjacent vertebrae of a spine; the interbody implant comprising: 
an expandable cage comprising
a first component comprising an exterior surface, an interior surface, a first lateral side, a second lateral side, a first opening, and first and second arced apertures, the first opening and the first and second arced apertures extending through the exterior surface and the interior surface of the first component, the first and second arced apertures being at least partially disposed offset from and between the first lateral side of the first component and the first opening, wherein each of the first and second arced apertures is elongate along a length of the first opening and curves at least partially around the first opening; 
a second component comprising an exterior surface, an interior surface, a first lateral side, a second lateral side, a second opening, and first and second arced protrusions, the second opening extending through the exterior surface and the interior surface of the second component, the first and second arced protrusions extending from the interior surface of the second component and being at least partially disposed offset from the first lateral side of the second component and between the second opening and the first lateral side of the second component, the first and second arced protrusions configured complementary to the first and second arced apertures of the first component, wherein the second opening is surrounded by an inward facing surface and each of the first and second arced protrusions is elongate along a length of the second opening and forms an extension of the inward facing surface to share a common arc with the second opening; 
an expander comprising a first leg and a second leg, the first and second legs defining a height, wherein the expander is configured to be inserted between the first component and the second 
wherein when the first component and the second component are aligned:
the first and second arced apertures of the first component receive the first and second arced protrusions extending upward from the second component; and
the height of the first leg and the second leg determines an overall height of the interbody implant.


Claim 25 now reads as follows: 
25.    	The interbody implant of claim 22 wherein:
the first arced aperture and the second arced aperture each includes a linear portion and a curved portion; and 
the first arced protrusion and the second arced protrusion each includes a linear portion and a curved portion, wherein the linear portions and the curved portions of the first and second arced protrusions are complementary to the linear portions and the curved portions of the first and second arced apertures of the first component.

Claim 26 now reads as follows: 
26.    	The interbody implant of claim 22, wherein the first component further comprises a sidewall protrusion extending from the first opening away from the interior surface of the first component, wherein the sidewall protrusion is configured to be received within the first and second arced protrusions of the second component.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an interbody implant comprising two cage sections and an expander, the two cage sections engaged with each other via complementary apertures and protrusions as structurally defined in newly examiner’s-amended claims 1-5, 7, 9, 11-14, 16, 18, 20-22 and 24-27. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775